 1   COLLIN D. COOK, SBN 251606
     E-mail ccook@fisherphillips.com
 2   CHRISTOPHER M. AHEARN, SBN 239089
     E-mail cahearn@fisherphillips.com
 3   FISHER & PHILLIPS LLP
     2050 Main Street, Suite 1000
 4   Irvine, California 92614
     Telephone: (949) 851-2424
 5   Facsimile: (949) 851-0152

 6   Attorneys for Defendant PRIMEFLIGHT AVIATION SERVICES, INC. WHICH WILL DO
     BUSINESS IN CALIFORNIA AS PRIMEFLIGHT OF DE, INC.
 7
     ROMAN OTKUPMAN, SBN 249423
 8   E-mail roman@olfla.com
     MEGHAN MAERTZ, SBN 276976
 9   E-mail meghan@olfla.com
     OTKUPMAN LAW FIRM, A LAW CORPORATION
10   28632 Roadside Dr., Suite 203
     Agoura Hills, California 91301
11   Telephone: (818) 293-5623
     Facsimile: (818) 850-1310
12
     Attorneys for Plaintiff HERTA GUADALUPE KUHN
13

14
                                  UNITED STATES DISTRICT COURT
15
                                 EASTERN DISTRICT OF CALIFORNIA
16

17
     HERTA GUADALUPE KUHN, on behalf                 Case No: 2:18-cv-02340-JAM-AC
18   of herself and all others similarly situated,
     and on behalf of the general public,
19                                                   JOINT STATUS REPORT AND
                            Plaintiff,               STIPULATION; ORDER
20
            v.
21
     PRIMEFLIGHT AVIATION SERVICES,
22   INC. WHICH WILL DO BUSINESS IN
     CALIFORNIA AS PRIMEFLIGHT OF DE,
23   INC., a Delaware Corporation, PRIME
     FLIGHT AVIATION SERVICES, INC., a
24   Ohio Corporation and DOES 1 through 10,
     inclusive,
25
                            Defendants.
26

27

28
                                             1
          JT. STAT. REPT. & STIP.; [PROP] ORDER – CASE NO. 2:18-CV-02340-JAM-AC
     FPDOCS 34648410.1
 1          Defendant PrimeFlight Aviation Services, Inc. which will do business in California as

 2   PrimeFlight of DE, Inc. (hereinafter, “PrimeFlight – DE” or “Defendant”) and Plaintiff HERTA

 3   GUADALUPE KUHN (hereinafter, “Plaintiff”) (hereinafter, collectively, the “Parties”) hereby

 4   submit this updated joint status report pursuant to the Court’s October 29, 2018 “Order Requiring

 5   Service of Process and Joint Status Report” (ECF No. 9).

 6          A. Nature of the Case

 7          Plaintiff, a former hourly-paid employee of Defendant, alleges that Defendant did not

 8   provide her with meal periods, did not authorize and permit rest periods, did not pay all wages

 9   due at the separation of employment, and did not furnish accurate, itemized wage statements, all

10   as required by California law. Plaintiff seeks unpaid meal and rest period “premiums,” statutory

11   penalties pursuant to Cal. Lab. Code § 226(e) in relation to wage statement violations, “wages as

12   a penalty” pursuant to Cal. Lab. Code § 203 for failure to pay all wages due upon separation of

13   employment. Plaintiff also seeks penalties pursuant to the California Labor Code Private

14   Attorneys General Act of 2004 (“PAGA”).

15          Plaintiff makes her allegations on behalf of a proposed class consisting of [a]ll current

16   and former California employees of Defendants since the date four (4) years prior to the filing of

17   [her complaint].”

18          Defendant denies all of Plaintiff’s material allegations, including that her claims may

19   proceed on a class, collective, or representative basis, and has asserted a number of affirmative

20   defenses as set forth in its Answer.

21          B. Progress in the service of process.

22          PrimeFlight – DE has been served and has appeared. Defendant “Prime Flight Aviation

23   Services, Inc., an Ohio Corporation,” which is a separate company from PrimeFlight – DE, under

24   separate ownership and management, has not yet been served.

25          C. Possible joinder of additional parties.

26          The Parties do not presently anticipate joining additional parties.

27          D. Any expected or desired amendment of pleadings.

28          Defendant has conducted additional investigation and has determined that it has
                                             1
          JT. STAT. REPT. & STIP.; [PROP] ORDER – CASE NO. 2:18-CV-02340-JAM-AC
     FPDOCS 34648410.1
 1   additional potential defenses, including preemption pursuant to the federal Airline Deregulation

 2   Act, 49 U.S.C. §§ 1371, et seq., the federal Railway Labor Act (hereinafter, the “RLA”), 29

 3   U.S.C. §§ 151, et seq., and the federal Labor Management Relations Act (hereinafter, the

 4   “LMRA”), 29 U.S.C. §§ 185(a). RLA and LMRA preemption defenses potentially arise from

 5   the fact that some members of Plaintiff’s proposed class (though not Plaintiff herself) are and

 6   were members of labor unions who had collective bargaining agreements with Defendant.

 7   Accordingly, the Parties stipulate that Defendant should be permitted to file an amended answer

 8   pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure, within fourteen (14) days of

 9   the Court’s entry of an order so permitting. A proposed order is included herewith for such

10   purpose.

11           E. Jurisdiction and venue.

12           The Parties stipulate that this Court has jurisdiction and venue, except that Defendant

13   reserves its right to move to compel arbitration, and to challenge the Court’s subject matter

14   jurisdiction pursuant to Rules 12(b)(1) and 12(h)(3) of the Federal Rules of Civil Procedure (see

15   section F below).

16           F. Whether a settlement conference is scheduled.

17           The Parties have agreed to an early mediation. This mediation will take place on February

18   28, 2018, with Alan Berkowitz, Esq. of Judicate West.

19           G. Any other matters that may add to the just and expeditious disposition of this

20              matter.

21           The Parties request that the Court defer issuing a scheduling order and that the Court

22   instead set a deadline of March 15, 2019, for the Parties to submit a further joint status report.

23   ///

24   ////

25   ///

26   ///

27   ///

28   ///
                                               2
            JT. STAT. REPT. & STIP.; [PROP] ORDER – CASE NO. 2:18-CV-02340-JAM-AC
     FPDOCS 34648410.1
 1
      Dated: December 4, 2018                  Respectfully submitted,
 2
                                               FISHER & PHILLIPS LLP
 3

 4
                                         By:    /s/Chirstopher M. Ahearn
 5                                             COLLIN D. COOK
                                               CHRISTOPHER M. AHEARN
 6                                             Attorneys For Defendant
                                               PRIMEFLIGHT AVIATION SERVICES,
 7                                             INC. WHICH WILL DO BUSINESS IN
                                               CALIFORNIA AS PRIMEFLIGHT OF DE,
 8                                             INC.

 9
      Dated: December 4, 2018                  Respectfully submitted,
10
                                               OTKUPMAN LAW FIRM, A LAW
11                                             CORPORATION

12

13                                       By:    /s/Roman Otkupman
                                               ROMAN OTKUPMAN
14                                             MEGHAN MAERTZ
                                               Attorneys For Plaintiff
15                                             HERTA GUADALUPE KUHN

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             3
          JT. STAT. REPT. & STIP.; [PROP] ORDER – CASE NO. 2:18-CV-02340-JAM-AC
     FPDOCS 34648410.1
 1                                                     ORDER

 2                   Good cause appearing, the Court orders that: (1) Defendant PrimeFlight Aviation

 3   Services, Inc. which will do business in California as PrimeFlight – DE, Inc. may file an amended

 4   answer within fourteen (14) days of this order; and (2) the Parties shall file a further joint status

 5   report not later than March 15, 2019. Such status report shall state whether the Parties have

 6   settled at early mediation. If the parties have not settled by such date, then the further joint status

 7   report shall further specifically address all items, including a schedule and plan for discovery and

 8   anticipated motions, and any other matters deferred by the parties in their previously-submitted

 9   joint status reports.

10

11           IT IS SO ORDERED.

12   Date: 12/7/18                                        /s/ John A. Mendez_____________

13                                                        United States District Court Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             1
          JT. STAT. REPT. & STIP.; [PROP] ORDER – CASE NO. 2:18-CV-02340-JAM-AC
     FPDOCS 34648410.1
